Citation Nr: 0821303	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

2.  Entitlement to an increased evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from A September 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which continued a 10 percent evaluation 
for peripheral neuropathy, right lower extremity; and a 10 
percent evaluation for peripheral neuropathy, left lower 
extremity.

The veteran testified at a July 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in October 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT


The veteran's peripheral neuropathy of the right and left 
lower extremities is characterized by neuralgia with 
moderately severe discomfort, diminished sensation 
bilaterally, with absent pinprick and tactile responses in a 
stocking distribution, poor toe position sense, and absent 
ankle jerk reflex.




CONCLUSIONS OF LAW

1. The criteria for a 20 percent evaluation for peripheral 
neuropathy of the right lower extremity have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.119, Diagnostic Code 8720 (2007). 

2.  The criteria for a 20 percent evaluation for peripheral 
neuropathy of the left lower extremity have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.119, Diagnostic Code 8720 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2006 notice letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, informed the 
veteran of evidence VA would reasonably seek to obtain, and 
of the information and evidence for which the veteran was 
responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any such 
notice deficiency when it readjudicated the case in October 
2006 and March 2008 statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

While the veteran was not specifically provided pertinent 
information strictly in accordance with Vazquez-Flores v. 
Peake in the VCAA notices cited above, cumulatively, the 
veteran was informed of the necessity of providing medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The veteran was 
not provided VCAA notice of the criteria necessary for 
entitlement to a higher disability rating such as in the form 
of a specific measurement or test result.  VCAA notices 
informed the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic code(s); and provided examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  A March 
2006 notice informed the veteran that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  

Thus, despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which the 
veteran has been rated in an October 2006 statement of the 
case and March 2008 supplemental statement of the case.  The 
veteran has been afforded ample opportunity to submit 
additional evidence in support of his claim.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The CAVC has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  The Board has considered whether 
a staged rating is for consideration; however, the evidence 
of record does not establish distinct time periods where the 
veteran's service-connected disability results in symptoms 
that would warrant different ratings.

The veteran was assigned separate 10 percent evaluations for 
peripheral neuropathy of the right and left lower extremities 
under Diagnostic Codes 8520, for paralysis/incomplete 
paralysis of the sciatic nerve.  Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate, or moderately 
severe in degree, respectively.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2007).  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy. Id.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" 38 C.F.R. § 4.124(a) (2007).

A July 2006 VA examination reflects a diagnosis of peripheral 
neuropathy of the lower extremities due to subjectively 
abnormal sensations of the bilateral lower extremities and 
objective positive neurological findings.  Neurological 
examination of the lower extremities reflected normal motor 
function.  Sensory function was abnormal with findings of 
decreased vibration, light touch, and pinprick.  Reflexes 
revealed normal knee and ankle jerk bilaterally.  

A July 2007 letter from the veteran's family physician notes 
that the pain related to the veteran's peripheral neuropathy 
had progressive worsened.  The veteran also reported 
worsening of his peripheral neuropathy during a July 2007 
Travel Board hearing.  

During a December 2007 VA examination the veteran reported 
constant numbness and burning pain, aggravated by standing or 
walking.  He was able to walk half a mile before needing to 
stop.  He took Neurotin with little effect.  The veteran 
reportedly had trouble descending stairs because he had 
trouble knowing where his feet were.  When asked how his 
painful feet interfered with his activities, he mentioned 
walking and sleeping.  He was noted to be retired from 
employment.  Examination of the feet reflected no palpable 
extensor digitorum brevis muscles.  The veteran had normal 
posterior tibial pulses.  He had absent pinprick and tactile 
responses in a stocking distribution.  There was very poor 
toe position sense.  He had no ankle jerks, but had normal 
knee jerks.  The veteran took short steps and turned 
normally.  He was able to stand up from a chair without 
pushing, with slight difficulty.  The veteran was assessed 
with painful lower extremity diabetic sensory neuropathy with 
moderately severe discomfort.  

The Board finds that increased a 20 percent evaluation is 
warranted for peripheral neuropathy of the right lower 
extremity, and for the left lower extremity.  Medical 
evidence of record shows that the veteran's peripheral 
neuropathy of the lower extremities has progressively 
increased in severity.  In this regard, on most recent VA 
examination, the examiner found no ankle jerks, decreased 
sensation, and no palpable brevis muscles in the lower 
extremities.  The Board finds that the presented 
symptomatology more nearly approximates a 20 percent 
evaluation for each lower extremity characterized as 
analogous to moderate, incomplete paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 
(2007).  

The Board finds further, however, that an evaluation in 
excess of 20 percent is not warranted for peripheral 
neuropathy of the right and left lower extremities.  The 
Board finds that the veteran's peripheral neuropathy of the 
right and left lower extremities does not more closely 
approximate the criteria required for moderately severe, 
incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 
4.124(a), Diagnostic Code 8520 (2007).  In this regard, on 
most recent examination, the veteran had normal posterior 
tibial pulses, normal knee jerks, was able to walk 
unassisted, albeit with shorts steps, stand up from a chair 
without pushing and with only slight difficulty, and could 
walk up to a half of a mile before needing to stop.  

The Board concludes that the evidence supports a 20 percent 
rating for peripheral neuropathy, right lower extremity.  The 
evidence supports a 20 percent rating for peripheral 
neuropathy, left lower extremity.




ORDER

A 20 percent rating, but no more, is granted for peripheral 
neuropathy, right lower extremity, subject to the law and 
regulations governing the payment of monetary benefits. 

A 20 percent rating, but no more, is granted for peripheral 
neuropathy, left lower extremity, subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


